DETAILED ACTION
This communication is in respond to application filed on January 30, 2020 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 09/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/ guidance/eTD-info-I.jsp.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,587,401. Although the claims at issue are not identical, they are not patentably distinct from each other.


Instant application
US Pat. No. 10,587,401
21. A database system for re-encrypting a portion of an encryption key received by an application server from a user system, the database system comprising: 
a hardware processor configured to: at a second server, receive a request from the application server to re-encrypt a first encryption secret, the first encryption secret generated and encrypted by the user system as part of a first encryption key; 
at the second server, receive a private key encrypted with a second encryption key, the private key configured to decrypt the first encryption secret; 
at the second server, generate the second encryption key from a second encryption secret unknown by the user system and the application server; and 
at the second server, decrypt the private key with the second encryption key.
1. A database system for re-encrypting a portion of an encryption key received by an application server from a user system, the database system comprising: 
a hardware processor configured to: at a second server, receive a request from the application server to re-encrypt a first encryption secret, the first encryption secret generated and encrypted by the user system as part of a first encryption key; 
at the second server, receive a private key encrypted with a second encryption key, the private key configured to decrypt the first encryption secret; 
at the second server, generate the second encryption key from a second encryption secret unknown by the user system and the application server; 
at the second server, decrypt the private key with the second encryption key; 
at the second server, decrypt the first encryption secret with the decrypted private key; at the second server, re-encrypt the first encryption secret by combining the first encryption secret with a third encryption secret unknown and not accessible by the 

2. The database system of claim 1, the hardware processor further operable to: receive a request from the application server for the first encryption key to encrypt data received from the user system; obtain the first encryption secret stored in the database; generate the first encryption key from the first encryption secret and the third encryption secret; and send the first encryption key to the application server to encrypt the data received from the user device.
23.  The database system of claim 22, the hardware processor further operable to: decrypt a master encryption secret and a re-encrypted first encryption secret based on the request for the first encryption key; and use the decrypted master encryption secret and the decrypted first encryption secret to generate the first encryption key.
3. The database system of claim 2, the hardware processor further operable to: decrypt a master encryption secret and the re-encrypted first encryption secret based on the request for the first encryption key; and use the decrypted master encryption secret and the decrypted first encryption secret to generate the first encryption key.
24.  The database system of claim 21, the hardware processor further operable to: hash the decrypted first encryption secret; and send the hash of the first encryption secret to the application server to authenticate the first encryption secret with another 


5. The database system of claim 1, the hardware processor further operable to: encrypt the second encryption secret and a master encryption secret to prevent decryption by the application server; decrypt the second encryption secret and the master encryption secret based on the request from the application server to re-encrypt the first encryption secret; and use the decrypted second encryption secret and the decrypted master encryption secret to generate the second encryption key.
26.  The database system of claim 21, wherein the private key is part of an asymmetric key-pair including a public key used by the user system to encrypt the first encryption secret and the private key used to decrypt the encrypted first encryption secret.
6. The database system of claim 1, wherein the private key is part of an asymmetric key-pair including a public key used by the user system to encrypt the first encryption secret and the private key used to decrypt the encrypted first encryption secret.
27.  The database system of claim 26, the hardware processor further operable to send the second encryption key to the application server to encrypt the private key.
7. The database system of claim 6, the hardware processor further operable to send the second encryption key to the application server to encrypt the private key.
28.  An application server for transferring a user encryption secret from a user system to a key derivation server, comprising: 
a hardware processor; and memory storing one or more stored sequences of instructions which, when 
at the application server, receive a second encryption key from the key derivation server; at the application server, encrypt a private key from the asynchronous key-pair with the second encryption key; 



at the application server, receive the encrypted user encryption secret from the user system; and 
from the application server, send a re-encryption request to the key derivation server including the encrypted user encryption secret, the encrypted private key, and a key encryption secret unknown by the user system and the application server to generate the second encryption key.

a hardware processor; and memory storing one or more stored sequences of instructions which, when 
at the application server, receive a second encryption key from the key derivation server; at the application server, encrypt a private key from the asynchronous key-pair with the second encryption key; 
at the application server, delete the second encryption key to prevent decryption of the private key by the application server; 
at the application server, receive the encrypted user encryption secret from the user system; 
from the application server, send a re-encryption request to the key derivation server including the encrypted user encryption secret, the encrypted private key, and a key encryption secret unknown by the user system and the application server to generate the second encryption key; 
at the application server, receive the user encryption secret re-encrypted by the key derivation server; and after the re-encrypted user encryption secret is 

9. The application server of claim 8, wherein sending the re-encryption request causes the key derivation server to: generate the second encryption key from the key encryption secret; use the second encryption key to decrypt the private key; use the decrypted private key to decrypt the user encryption secret; and re-encrypt the user encryption secret.
30.  The application server of claim 28, further comprising instructions operable to: receive encrypted user encryption secrets from different user systems; send re-encryption requests for the user encryption secrets to the key derivation servers; receive re-encrypted user encryption secrets from the key derivation server; and store the re-encrypted user encryption secrets for the different user systems in the database.
10. The application server of claim 8, further comprising instructions operable to: receive encrypted user encryption secrets from different user systems; send re-encryption requests for the user encryption secrets to the key derivation servers; receive re-encrypted user encryption secrets from the key derivation server; and store the re-encrypted user encryption secrets for the different user systems in the database.
31.  The application server of claim 28, wherein: the first encryption key is derived from the user encryption secret and a master encryption secret; and the user encryption secret and the master secret are encrypted by the key derivation server to prevent decryption by the application server.
11. The application server of claim 8, wherein: the first encryption key is derived from the user encryption secret and a master encryption secret; and the user encryption secret and the master secret are encrypted by the key derivation server to prevent decryption by the application server.
32.  The application server of claim 28, wherein: the second encryption key is derived from the key 


13. The application server of claim 8, further comprising instructions operable to: receive a request from the user system to encrypt data; send the re-encrypted user encryption secret to the key derivation server to generate the first encryption key; receive the first encryption key back from the encryption sever; encrypt the data with the first encryption key; and delete the first encryption key to prevent the application server from decrypting the data without the first encryption key provided by the key derivation server.
34.  The application server of claim 28, further comprising instructions operable to: receive a first hash of unencrypted user encryption secret from the user system; receive a second hash of the unencrypted user encryption secret from the key derivation server; and store a re-encrypted user encryption secret in the database system and notify the user system the user encryption secret was successfully stored in the database when the first hash matches the second hash.
14. The application server of claim 8, further comprising instructions operable to: receive a first hash of unencrypted user encryption secret from the user system; receive a second hash of the unencrypted user encryption secret from the key derivation server; and store the re-encrypted user encryption secret in the database system and notify the user system the user encryption secret was successfully stored in the database when the first hash matches the second hash.

a hardware processor; and memory storing one or more stored sequences of instructions which, when executed by the processor, cause the processor to: 
at the key derivation server, receive a request to re-encrypt a user encryption secret, the user encryption secret encrypted with a public key from an asynchronous key-pair and forming part of a first encryption key, the first encryption key including an encryption secret unknown by the user system and the application server; 
at the key derivation server, generate a second encryption key from a key encryption secret unknown by the user system and the application server; and 
at the key derivation server, use the second encryption key to decrypt a private key from the asynchronous key-pair.
15. A key derivation server for re-encrypting a user encryption secret generated by a user system and sent to an application server, comprising: 
a hardware processor; and memory storing one or more stored sequences of instructions which, when executed by the processor, cause the processor to: 
at the key derivation server, receive a request to re-encrypt a user encryption secret, the user encryption secret encrypted with a public key from an asynchronous key-pair and forming part of a first encryption key, the first encryption key including an encryption secret unknown by the user system and the application server; 
at the key derivation server, generate a second encryption key from a key encryption secret unknown by the user system and the application server;
 at the key derivation server, use the second encryption key to decrypt a private key from the asynchronous key-pair; 
at the key derivation server, use the decrypted private key to decrypt the user encryption secret; at the key derivation server, re-encrypt the user encryption secret; and after the user encryption secret is re-encrypted, store the re-encrypted user encryption secret in a database.

16. The key derivation server of claim 15, wherein the instructions further cause the processor to: receive the re-encryption request from an application server; re-encrypt the user encryption secret to prevent decryption by the application server; and send the re-encrypted user encryption secret to the application server for storing in a database system.
37.  The key derivation server of claim 36, wherein the instructions further cause the processor to: generate the second encryption key from the key encryption secret and a master encryption secret; and encrypt the key encryption secret and the master encryption secret to prevent decryption by the application server.
17. The key derivation server of claim 16, wherein the instructions further cause the processor to: generate the second encryption key from the key encryption secret and a master encryption secret; and encrypt the key encryption secret and the master encryption secret to prevent decryption by the application server.
38. The key derivation server of claim 36, wherein the instructions further cause the processor to: receive a request from the application server to encrypt data received from the user system; receive the re-encrypted user encryption secret from the application server; decrypt the re-encrypted user encryption secret; generate the first encryption key from the decrypted user encryption secret; and send the first encryption key to the application server to encrypt the data received from the user system.
18. The key derivation server of claim 16, wherein the instructions further cause the processor to: receive a request from the application server to encrypt data received from the user system; receive the re-encrypted user encryption secret from the application server; decrypt the re-encrypted user encryption secret; generate the first encryption key from the decrypted user encryption secret; and send the first encryption key to the application server to encrypt the data received from the user system.
39.  The key derivation server of claim 38, further comprising instructions operable to: generate the first encryption key from the user encryption secret and a 


20. The key derivation server of claim 16, further comprising instructions operable to send the second encryption key to the application server to encrypt the private key, wherein the application server deletes the second encryption key after encrypting the private key.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 24-32, 34-37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over US PG-PUB No. 2016/0119292 A1 to Kaseda et al. (hereinafter Kaseda) in view of US PG-PUB No. 2012/0317414 A1 to Glover (hereinafter Glover), US PG-PUB No. 2012/0054491 A1 to Tippett (hereinafter Tippett) and US PG-PUB No. 2017/0195298 A1 to Brand (hereinafter Brand).
As per claim 21, Kaseda disclosed a database system for re-encrypting a portion of an encryption key received by an application server from a user system (Kaseda, Abstract, “A re-encryption 
at a second server, receive a request from the application server to re-encrypt a first encryption secret (Kaseda, par 0171, “...the file sharing apparatus 10 transmits a re-encryption request including the first encrypted symmetric key portion and a member ID to the re-encryption apparatus 30”, the file sharing apparatus 10 corresponds to the claimed application server, the re-encryption apparatus 30 corresponds to the claimed second server), the first encryption secret generated and encrypted by the user system (Kaseda, Fig. 5, ST2-ST3, ST5-ST6, and par 0097-0112, the client apparatus generates the symmetric key k and encrypts file, and further encrypts symmetric key and subsequently uploads to file sharing apparatus); 
	at the second server, receive a key for re-encryption (Kaseda, par 0171, “The re-encryption apparatus 30 acquires a re-encryption key from the re-encryption key storage unit 35 based on the re-encryption request”);
Kaseda does not explicitly disclose the key for re-encryption being a private key encrypted with a second encryption key, the private key configured to decrypt the first encryption secret; at the second server, generate the second encryption key from a second encryption secret unknown by the user system and the application server; and at the second server, decrypt the private key with the second encryption key; however, in an analogous art in secure network communications, Glover disclosed receive a private key encrypted with a second encryption key, the private key configured to decrypt the first encryption secret (Glover, par 0020, starting from line 8, “The server uses the secret key to decrypt first the user private key, and then uses the user private key to decrypt the item key…”, which indicates that “item key” (i.e. first encryption secret) is encrypted with “user private key”, and the “user private key” is encrypted using “user secret key” (i.e. second key)); decrypt the private key with the second encryption key (Glover, par 0020, 
Kaseda in view of Glover differs from the claimed invention that Glover does not explicitly disclose the “first encryption secret …as part of a first encryption key” and further does not disclose “generate the second encryption key from a second encryption secret”, however, in an analogous art in network communication and data security, Tippett disclosed the concept of generating a key using encryption secret (Tippett, par 0038, a composite key (read: encryption key) is generated by on-way cryptographic hashing of a user key (i.e. encryption secret) and a master key); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Kaseda to further incorporate the concept of generating composite key (i.e. generating encryption key from encryption secret) as disclosed by Tippett, such modification would increase system security by increasing key generation complexity;
Kaseda in view of Glover further does not disclose generating second encryption key from a second encryption secret unknown by the user system and the application server, however, in an analogous art in data security, Brand disclosed the concept of generating key using seed value that is known only to the key generation server and unknown to external systems (Brand, par 0078-0080, and par 0110, remotely accessible server 110 generates symmetric key using seed value known only to the server 110); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Kaseda to further incorporate the concept of generating crypto key using values known only to the server that 

As per claim 24, Kaseda-Glover-Tippett-Grand disclosed the database system of claim 21; Kaseda-Glover-Tippett-Grand does not explicitly disclose “hash the decrypted first encryption secret; and send the hash of the first encryption secret to the application server to authenticate the first encryption secret with another hash of the first encryption secret sent by the user system”, however, in a different embodiment, Glover disclosed the concept of generating hash of an encryption secret and use the hash to authenticate the encryption secret (Glover, par 0018, “irreversible cryptographic hashes” of user secret key may be generated and used to verify submitted key as a valid key, also, par 0058, server can validate the corrected private key is being uploaded using a hash of the private key); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Kaseda to further implement hash function of user secret for verification as disclosed by Glover, in order to ensure system integrity.

As per claim 25, Kaseda-Glover-Tippett-Grand disclosed the database system of claim 22; Kaseda-Glover-Tippett-Grand does not explicitly disclose “encrypt the second encryption secret and a master encryption secret to prevent decryption by the application server; decrypt a second encryption secret and the master encryption secret based on the request from the application server to re-encrypt the first encryption secret; and use the decrypted second encryption secret and the decrypted master encryption secret to generate the second encryption key”, however, Glover disclosed the concept of key encrypting key (Glover, par 0020 

As per claim 26, Kaseda-Glover-Tippett-Grand disclosed the database system of claim 21, wherein the private key is part of an asymmetric key-pair including a public key used by the user system to encrypt the first encryption secret and the private key used to decrypt the encrypted first encryption secret (Glover, par 0020, implicit, the item key is decrypted using the user private key, which indicates that the item key was encrypted using a public key corresponding to the user private key).

As per claim 27, Kaseda-Glover-Tippett-Grand disclosed the database system of claim 26, the hardware processor further operable to send the second encryption key to the application server to encrypt the private key (Glover, par 0020, implicit, user private key was encrypted using user secret key, which indicates that the encryption module received the key prior to encrypting the user private key).

As per claim 28, Kaseda-Glover-Tippett-Grand disclosed an application server for transferring a user encryption secret from a user system to a key derivation server (Kaseda, Abstract, “A re-encryption system according to this embodiment includes a file sharing apparatus and a re-encryption apparatus”), comprising: a hardware processor; and memory storing one or more 
from the application server, provide a public key from an asynchronous key-pair to the user system to encrypt the user encryption secret, the user encryption secret forming part of a first encryption key (Kaseda, Fig. 5, ST4-7; also Glover, par 0020, implicit, the item key (user encryption secret) is decrypted using the user private key, which indicates that the item key was encrypted using a public key corresponding to the user private key, Tippett, composite key generated from user key and master key, the reasons of obviousness have been noted in the rejection of claim 21 above and applicable herein), the first encryption key including an encryption secret unknown and not accessible by the user system and the application server  (Grand, par 0078-0080, 0110, generating key using values only known to the key generation server; the reasons of obviousness have been noted in the rejection of claim 21 above and applicable herein); at the application server, receive a second encryption key from the key derivation server; at the application server, encrypt a private key from the asynchronous key-pair with the second encryption key (Glover, par 0020, starting from line 8, “The server uses the secret key to decrypt first the user private key …”, which indicates the user secret key (i.e. second key) is used to encrypt the user private key, although Glover does not explicitly disclose the user encryption key being received from key derivation server, the examiner takes official notice that key being provided by key derivation server is a commonly used implementation before the effective filing date of the invention); at the application server, receive the encrypted user encryption secret from the user system (Kaseda, Fig. 5, ST2-ST3, ST5-ST6, and par 0097-0112, the client apparatus generates the symmetric key k and encrypts file, and further encrypts symmetric key and subsequently uploads to file sharing apparatus; Glover, par 0020, server receives item key encrypted by user public key correspond to the user private key); and from 

As per claim 29, Kaseda-Glover-Tippett-Grand disclosed the application server of claim 28, wherein sending the re-encryption request causes the key derivation server to: generate the second encryption key from the key encryption secret; use the second encryption key to decrypt the private key; use the decrypted private key to decrypt the user encryption secret; and re-encrypt the user encryption secret (Kaseda, par 0171, Glover, par 0020, and Tippett, par 0038, a composite key generation, the reasons of obviousness have been noted in the rejection of claim 21 above and applicable herein).



As per claim 31, Kaseda-Glover-Tippett-Grand disclosed the application server of claim 28, wherein: the first encryption key is derived from the user encryption secret and a master encryption secret (Tippett, par 0038, a composite key generated from user key and master key, the reasons of obviousness have been noted in the rejection of claim 21 above and applicable herein); and the user encryption secret and the master secret are encrypted by the key derivation server to prevent decryption by the application server (Glover disclosed the concept of key encrypting key in par 0020, item key is re-encrypted before storing in the database and decrypted when retrieved from database; one of ordinary skill in the art would recognize that such storing of encrypted item key applies to other crypto keys such as master key as well, one of ordinary skill in the art would be motivated to implement key encryption key concept for all keys in storage in order to provide increased protection for stored keys).

As per claim 32, Kaseda-Glover-Tippett-Grand disclosed the application server of claim 28, wherein: the second encryption key is derived from the key encryption secret and a master encryption secret; and the key encryption secret and the master encryption secret are encrypted by the key derivation server to prevent decryption by the application server (Glover, 

As per claim 34, Kaseda-Glover-Tippett-Grand disclosed the application server of claim 28, further comprising instructions operable to: receive a first hash of unencrypted user encryption secret from the user system; receive a second hash of the unencrypted user encryption secret from the key derivation server; and store a re-encrypted user encryption secret in the database system and notify the user system the user encryption secret was successfully stored in the database when the first hash matches the second hash (Glover, par 0020, storing encrypted key, and further disclosed using of hash in par 0018, “irreversible cryptographic hashes” of user secret key may be generated and used to verify submitted key as a valid key, also, par 0058, server can validate the corrected private key is being uploaded using a hash of the private key, the reasons of obviousness have been noted in the rejection of claim 24 above and applicable herein).

Claim 35 recites substantially the same limitations as claim 21, in the form of a key derivation server implementing the functions performed by the corresponding program, therefore, it is rejected under the same rationale.

As per claim 36, Kaseda-Glover-Tippett-Grand disclosed the key derivation server of claim 35, wherein the instructions further cause the processor to: receive the re-encryption request from an application server; re-encrypt the user encryption secret to prevent decryption by the application server; and send the re-encrypted user encryption secret to the application server for storing in a database system (Kaseda, par 0171, “...the file sharing apparatus 10 transmits a 

As per claim 37, Kaseda-Glover-Tippett-Grand disclosed the key derivation server of claim 36, wherein the instructions further cause the processor to: generate the second encryption key from the key encryption secret and a master encryption secret; and encrypt the key encryption secret and the master encryption secret to prevent decryption by the application server (Glover, par 0020, and Tippett, par 0038, the reasons of obviousness have been noted in the rejection of claims 21 and 31 above and applicable herein).

As per claim 40, Kaseda-Glover-Tippett-Grand disclosed the key derivation server of claim 36, further comprising instructions operable to send the second encryption key to the application server to encrypt the private key, wherein the application server deletes the second encryption key after encrypting the private key (Kaseda, par 0164, the re-encryption apparatus deletes re-encryption key upon request; Glover, par 0020, starting from line 8, “The server uses the secret key to decrypt first the user private key …”, which indicates the user secret key (i.e. second key) is used to encrypt the user private key); Kaseda does not explicitly disclose “the application server deletes the second encryption key after encrypting the private key”, the examiner takes .

Claims 22, 23, 33, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Kaseda in view of Glover, Tippett and Grand as applied to claim 21 above, and further in view of US PG-PUB No. 2015/0319151 A1 to Chastain et al. (hereinafter Chaistain).
As per claim 22, Kaseda-Glover-Tippett-Grand disclosed the database system of claim 21, the hardware processor further operable to: obtain the first encryption secret from a database; generate the first encryption key from the first encryption secret and a third encryption secret (Kaseda, Fig. 1, key storage unit 24; Glover, par 0020, database have data records containing encrypted copy of item key; Grand, par 0078-0080, 0110, generating key using values only known to the key generation server; and Tippett, par 0038, a composite key (read: encryption key) is generated by on-way cryptographic hashing of a user key (i.e. encryption secret) and a master key; the reasons of obviousness have been noted in the rejection of claim 21 above and applicable herein); Kaseda-Glover-Tippett-Grand does not explicitly disclose “receive a request from the application server for the first encryption key to encrypt data received from the user system; and send the first encryption key to the application server to encrypt the data received from the user device”; however, in an analogous art in data security, Chastain disclosed an application server requests key from remote management server and use the received key for providing crypto service on received user data (Chastain, par 0046, “the RMS 120 can provide over the network the derived encryption key to the application server (or other recipient device) to enable the application server to decrypt encrypted data using the derived encryption key and the nonce, where the encrypted data is received by the application server from the end user device”); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Kaseda to further incorporate the concept of providing cryptographic service on data from user device as disclosed by Chastain, in order to provide secure data protection service, although Chastain disclosed a decryption service in the embodiment, one of ordinary skill in the art would recognize that an encryption service as a reverse operation of data decryption may be implemented in the same manner.

As per claim 23, Kaseda-Glover-Tippett-Grand-Chastain disclosed the database system of claim 22, the hardware processor further operable to: decrypt a master encryption secret and a re-encrypted first encryption secret based on the request for the first encryption key; and use the decrypted master encryption secret and the decrypted first encryption secret to generate the first encryption key (Tippett, par 0038, a composite key (read: encryption key) is generated by on-way cryptographic hashing of a user key (i.e. encryption secret) and a master key; and Glover, par 0020, item key is decrypted when retrieved from database; one of ordinary skill in the art would recognize that such storing of encrypted item key applies to other crypto keys such as master key as well, one of ordinary skill in the art would be motivated to implement key encryption key concept for all keys in storage in order to provide increased protection for stored keys).

As per claim 33, Kaseda-Glover-Tippett-Grand-Chastain disclosed the application server of claim 28, further comprising instructions operable to: receive a request from the user system to 

Claim 38 recites substantially the same limitation as claim 22, in the form of a key derivation server implementing the corresponding functions of a program, therefore, it is rejected under the same rationale.

.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mori et al. (US PG-PUB No. 2018/0026785 A1) disclosed a method and system for managing encrypted data.
Fuller et al. (US Pat. No. 9,722,974 B1) disclosed and system implementing automated data re-encryption process.
Anzai et al. (US PG-PUB No. 2015/0082040 A1) disclosed a method and system for information encryption and decryption.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINGLAN E EDWARDS/Primary Examiner, Art Unit 2491